UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

NESIBA O.,

                               Plaintiff,

v.                                                            5:17-cv-0931
                                                              (TWD)
COMM’R OF SOC. SEC.,

                        Defendant.
____________________________________

APPEARANCES:                                                  OF COUNSEL:

MEGGESTO, CROSSETT & VALERINO, LLP                            KIMBERLY A. SLIMBAUGH,
 Counsel for Plaintiff                                        ESQ.
313 East Willow Street Suite 201
Syracuse, NY 13203

U.S. SOCIAL SECURITY ADMIN.                                   DAVID B. MEYERS, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza - Room 3904
New York, NY 10278

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                     DECISION and ORDER

       Currently before the Court, in this Social Security action filed by Nesiba O. (“Plaintiff”)

against the Commissioner of Social Security (“Defendant” or “the Commissioner”) pursuant to

42 U.S.C. §§ 405(g) and 1383(c)(3), are Plaintiff’s motion for judgment on the pleadings and

Defendant’s motion for judgment on the pleadings. (Dkt. Nos. 9 and 12.) For the reasons set

forth below, Plaintiff’s motion for judgment on the pleadings is denied and Defendant’s motion

for judgment on the pleadings is granted. The Commissioner’s decision denying Plaintiff’s

disability benefits is affirmed, and Plaintiff’s Complaint is dismissed.
I.     RELEVANT BACKGROUND

       A.      Factual Background

       Plaintiff was born in 1964, making her 49 years old at the amended alleged onset date

and 52 years old at the date of the ALJ’s decision. She reported completing the eighth grade, and

has previous work as an assembler. At the initial application level, Plaintiff alleged disability

due to carpal tunnel syndrome, hypertension, and post-traumatic stress disorder (“PTSD”).

       B.      Procedural History

       Plaintiff applied for a period of disability and disability insurance benefits (“DIB”) as

well as Supplemental Security Income on September 17, 2013, alleging disability beginning

April 20, 2012. Plaintiff’s applications were initially denied on December 18, 2013, after which

she timely requested a hearing before an Administrative Law Judge (“ALJ”). She appeared at an

administrative hearing before ALJ Jennifer Gale Smith on June 3, 2015. (T. 61-91.) 1 At the

hearing, Plaintiff amended her alleged onset date to the day before her fiftieth birthday in 2014.

(T. 88, 339.) The ALJ issued a fully favorable decision to Plaintiff on June 17, 2015. (T. 114-

25.) On December 1, 2015, the Appeals Council concluded that substantial evidence did not

support the overall finding for disability, vacated the ALJ’s decision, and remanded the case for

further proceedings. (T. 126-32.) The Appeals Council indicated that upon remand, the ALJ

should obtain additional evidence concerning Plaintiff’s severe impairments in order to complete

the administrative record in accordance with the regulatory standards regarding consultative

examinations and existing medical evidence, obtain supplemental evidence from a vocational



1
        The Administrative Transcript is found at Dkt. No. 8. Citations to the Administrative
Transcript will be referenced as “T.” and the Bates-stamped page numbers as set forth therein
will be used rather than the page numbers assigned by the Court’s CM/ECF electronic filing
system.
                                                2
expert (“VE”) to clarify whether the assessed limitations were more reflective of medium or light

level exertion and the effect of the assessed limitations on the applicable occupational base, offer

Plaintiff an opportunity for a hearing, take any further action needed to complete the

administrative record, and issue a new decision. (T. 130-31.) Plaintiff subsequently appeared at

a second administrative hearing before the ALJ on August 25, 2016. (T. 39-60.) On November

23, 2016, the ALJ issued a written decision finding Plaintiff was not disabled under the Social

Security Act. (T. 10-38.) On July 14, 2017, the Appeals Council denied Plaintiff’s request for

review, making the ALJ’s November 2016 decision the final decision of the Commissioner. (T.

1-5.)

        C.     The ALJ’s November 2016 Decision

        The ALJ made the following findings of fact and conclusions of law: (1) Plaintiff met the

insured status requirements of the Social Security Act through December 31, 2017, and has not

engaged in substantial gainful activity since the amended alleged onset date; (2) Plaintiff’s

PTSD, depression, carpal tunnel of the right wrist, obesity, and complex regional pain syndrome

of the right shoulder are severe impairments, but Plaintiff does not have an impairment or

combination of impairments that meets or medically equals one of the listed impairments in 20

C.F.R. § 404, Subpart P, App. 1 (the “Listings”); (3) Plaintiff has the following residual

functional capacity (“RFC”):

               claimant can frequently lift and carry up to 20 pounds; the claimant
               can occasionally lift and carry between 21 and 50 pounds; the
               claimant can sit for eight hours in an eight-hour day and for eight
               hours at a time; the claimant can stand for eight hours in an eight-
               hour day and for four hours at a time; the claimant can walk for eight
               hours in an eight-hour day and four hours at a time; the claimant is
               right-hand dominant and can frequently reach overhead, handle,
               finger, push and pull up to the weight limits contained herein with
               her right arm and hand; the claimant can continuously reach in all
               other directions other than overhead and feel with her right arm and
                                                 3
               hand; the claimant can continuously reach, handle, finger, feel, and
               push and pull up to the weight limits contained herein with her left
               arm and hand; the claimant can continuously operate foot controls;
               the claimant can occasionally climb ramps and stairs, climb ladders
               and scaffolds, balance, kneel, crouch, and crawl; the claimant should
               not operate a motor vehicle and be exposed to humidity and wetness;
               the claimant should have no more than occasional exposure to
               vibrations and respiratory irritants such as dust, odors, fumes and
               gases, and extreme hot and cold temperatures, unprotected heights,
               and moving mechanical parts; the claimant should work in a
               moderate noise environment or less; the claimant should work at
               simple, routine, repetitive tasks; the claimant should work in a low-
               stress job, defined as occasional decision-making, occasional
               judgment required, and occasional changes in the work setting; the
               claimant should perform goal-oriented work and not production-
               pace rate work; and the claimant should have occasional contact
               with co-workers, supervisors, and the public[;]

(4) Plaintiff is unable to perform any past relevant work; and (5) there are jobs existing in

significant numbers in the national economy Plaintiff can perform. (T. 16-31.) The ALJ

therefore concluded Plaintiff is not disabled.

       D.      The Parties’ Contentions

       Plaintiff claims the ALJ erred in determining Plaintiff is not disabled because (1) the

VE’s testimony regarding the jobs she could perform do not comport with her RFC which limits

her to simple, routine, repetitive tasks; (2) the opinion evidence of her treating psychiatrist was

not properly evaluated; (3) the record was not properly developed; and (4) the credibility

determination was incorrect. (Dkt. No. 9 at 11-19. 2) Defendant contends the ALJ’s

determination is supported by substantial evidence and correct legal standards were applied

because the treating psychiatrist’s opinion was properly discounted, Plaintiff’s credibility was

properly evaluated, and the Step Five determination was appropriate. (Dkt. No. 12 at 6-17.)




2
       Page references to the parties’ briefs identified by docket number are to the numbers
assigned by the Court’s CM/ECF electronic docketing system.
                                                 4
II.    RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for

doubt whether the ALJ applied correct legal principles, application of the substantial evidence

standard to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615

F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a

mere scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. Rutherford v. Schweiker, 685

F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff’s position and despite that the court’s independent analysis of


                                                 5
the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental ability
               to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in
               Appendix 1 of the regulations. If the claimant has such an
               impairment, the [Commissioner] will consider him disabled without
               considering vocational factors such as age, education, and work
               experience; the [Commissioner] presumes that a claimant who is
               afflicted with a “listed” impairment is unable to perform substantial
               gainful activity. Assuming the claimant does not have a listed
               impairment, the fourth inquiry is whether, despite the claimant’s
               severe impairment, he has the residual functional capacity to
               perform his past work. Finally, if the claimant is unable to perform
               his past work, the [Commissioner] then determines whether there is
               other work which the claimant could perform. Under the cases
               previously discussed, the claimant bears the burden of the proof as
               to the first four steps, while the [Commissioner] must prove the final
               one.




                                                 6
Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).

III.   ANALYSIS

       A.      Substantial Evidence Supports the ALJ’s Analysis of the Opinion Evidence
               and Plaintiff’s RFC

       The Second Circuit has long recognized the “treating physician rule” set out in 20 C.F.R.

§§ 404.1527(c), 416.927(c). “[T]he opinion of a claimant’s treating physician as to the nature

and severity of the impairment is given ‘controlling weight’ so long as it is ‘well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in the case record.’” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir.

2015) (quoting Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)). However, there are

situations where the treating physician’s opinion is not entitled to controlling weight, in which

case the ALJ must “explicitly consider, inter alia: (1) the frequency, length, nature, and extent of

treatment; (2) the amount of medical evidence supporting the opinion; (3) the consistency of the

opinion with the remaining medical evidence; and (4) whether the physician is a specialist.’”

Greek, 802 F.3d at 375 (quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013)). The factors

for considering opinions from non-treating medical sources are the same as those for assessing

treating sources, with the consideration of whether the source examined the claimant or not

replacing the consideration of the treatment relationship between the source and the claimant. 20

C.F.R. §§ 404.1527(c)(1)-(6), 416.927(c)(1)-(6).

       “An ALJ should consider ‘all medical opinions received regarding the claimant.’” Reider

v. Colvin, 15-CV-6517P, 2016 WL 5334436, at *5 (W.D.N.Y. Sept. 23, 2016) (quoting

Spielberg v. Barnhart, 367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005)). “The ALJ is not permitted to
                                                 7
substitute his own expertise or view of the medical proof for the treating physician’s opinion or

for any competent medical opinion.” Greek, 802 F.3d at 375 (citing Burgess, 537 F.3d at 131).

In assessing a plaintiff’s RFC, an ALJ is entitled to rely on opinions from both examining and

non-examining State agency medical consultants because such consultants are qualified experts

in the field of social security disability. See Frye ex rel. A.O. v. Astrue, 485 F. App’x 484, 487

(2d Cir. 2012) (summary order) (“The report of a State agency medical consultant constitutes

expert opinion evidence which can be given weight if supported by medical evidence in the

record.”); Little v. Colvin, 14-CV-0063 (MAD), 2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26,

2015) (“State agency physicians are qualified as experts in the evaluation of medical issues in

disability claims. As such, their opinions may constitute substantial evidence if they are

consistent with the record as a whole.”) (internal quotation marks omitted).

       In December 2013, consultative examiner Dennis Noia, Ph.D., noted Plaintiff reported

symptoms of depression and anxiety including occasional dysphoric moods, crying spells, some

loss of usual interests, fatigue, loss of energy, occasional restlessness, flashbacks, and frequent

nightmares related to losing her husband and many relatives during the war in Bosnia. (T. 482.)

Dr. Noia diagnosed PTSD and opined Plaintiff appeared to have no limitations in understanding

and following simple instructions and directions, performing simple or complex tasks,

maintaining attention and concentration for tasks, attending to a routine, maintaining a schedule,

learning new tasks, or making appropriate decisions. (T. 483-84.) He also opined Plaintiff had

moderate limitations regarding her ability to deal with stress. (T. 484.) Plaintiff appeared to be

able to relate to and interact well with others. Id. Dr. Noia noted the difficulties were caused by

psychiatric problems and the results of the examination appeared to be consistent with




                                                  8
psychiatric problems which at times might interfere with Plaintiff’s ability to function on a daily

basis. Id.

        The ALJ afforded the most weight to Dr. Noia’s opinion, finding support in the record for

this opinion. (T. 26-27.) The ALJ noted she gave less weight to Dr. Noia’s determination that

there appeared to be moderate limitations regarding Plaintiff’s ability to deal with stress because

it was clear that this portion of the opinion was based solely on Plaintiff’s subjective report rather

than any objective or contemporaneous findings made by Dr. Noia in his one-time examination.

(T. 27.) The ALJ indicated this portion of Dr. Noia’s opinion regarding Plaintiff’s limitations in

her ability to deal with stress was considered by the ALJ in limiting Plaintiff to a low-stress job

(defined as occasional decision-making, occasional judgment, and occasional changes in the

work setting). Id. The ALJ also noted she had given no weight to Dr. Noia’s conclusion that the

results of his examination appeared to be consistent with psychiatric problems that might at times

interfere with Plaintiff’s ability to function on a daily basis. Id.

        In September 2014, Plaintiff’s treating psychiatrist Luba Leontieva, M.D., Ph.D.,

indicated Plaintiff had started mental health treatment at Hutchings Psychiatric Center in

February 2014. (T. 577.) Plaintiff had been diagnosed with PTSD and depression. Id. Noting

that Plaintiff did not speak English and got emotionally overwhelmed easily, Dr. Leontieva

opined Plaintiff had marked limitations in the ability to understand, remember and carry out

simple and complex instructions and make judgments on simple and complex work-related

decisions. (T. 578.) Dr. Leontieva also opined Plaintiff had mild limitations in the ability to

interact appropriately with the public, moderate limitations in the ability to interact appropriately

with supervisors and coworkers, and marked limitations in the ability to respond appropriately to

usual work situations and to changes in a routine work setting. (T. 579.) Dr. Leontieva indicated


                                                   9
Plaintiff’s ability to carry out sequential tasks was also affected and that the opined limitations

were first found present on September 12, 2014. Id.

       The ALJ gave little weight to Dr. Leontieva’s opinion. (T. 27.) The ALJ noted this

opinion would normally be given controlling weight because it was from Plaintiff’s former

treating psychiatrist, but that the record indicated Dr. Leontieva had only examined Plaintiff on

one occasion, February 10, 2014, prior to filling out the medical source statement dated

September 12, 2014. Id. The ALJ indicated she found no support in the treating records of Dr.

Leontieva for the conclusion that Plaintiff was incapable of meeting the basic mental demands of

work as of September 12, 2014. Id. The ALJ also noted Dr. Leontieva’s opinion was contrary to

Dr. Noia’s opinion, Dr. Leontieva had an “extremely limited treating history” with Plaintiff, and

Dr. Leontieva assigned a GAF rating of 55 to Plaintiff on February 10, 2014, indicating moderate

functional limitations which were totally inconsistent with her opined limitations on September

12, 2014. Id.

       Plaintiff argues the ALJ failed to properly evaluate Dr. Leontieva’s opinion. (Dkt. No. 9

at 13-15.) Plaintiff also argues the ALJ gave great weight to Dr. Noia’s opinion but failed to

consider the portion of this opinion indicating the results of the exam were consistent with

psychiatric problems that might significantly interfere with Plaintiff’s ability to function on a

daily basis. Id. at 17. The Court finds these arguments unpersuasive for the following reasons.

       While it is apparent the ALJ misinterpreted the treatment records in indicating that Dr.

Leontieva had only seen Plaintiff on one occasion prior to rendering her September 2014

opinion, the Court finds this error by the ALJ harmless. (T. 27, 582-606.) The Court’s review of

the record does indicate that Dr. Leontieva saw Plaintiff on at least three occasions between

Plaintiff’s admission screening in February 2014 and the date of Dr. Leontieva’s opinion in


                                                 10
September 2014. (T. 550, 553, 556.) However, as indicated by Defendant, this error by the ALJ

was harmless because she clearly did review Plaintiff’s treatment notes from this period and

provided other valid reasons for discounting Dr. Leontieva’s treating source opinion. (Dkt. No.

12 at 7-8.)

       The Court finds the other reasons provided by the ALJ for discounting Dr. Leontieva’s

opinion are indeed valid. For example, the record indicates Dr. Leontieva’s mental status

examination of Plaintiff on September 12, 2014, was essentially within normal limits with

Plaintiff reporting she was doing better, was less emotional, and having fewer nightmares. (T.

590-92.) Further, the ALJ was entitled to rely upon Dr. Noia’s consultative psychiatric opinion

in determining Plaintiff’s mental RFC as a qualified examining consultative expert in the field of

social security disability. Frye, 485 F. App’x at 487; Little, 2015 WL 1399586, at *9. The

ALJ’s analysis of the opinion evidence indicates careful consideration of these opinions and the

related treatment records.

       Although Plaintiff argues the ALJ did not consider Dr. Noia’s opinion that the results of

his exam were consistent with psychiatric problems that might significantly interfere with

Plaintiff’s ability to function on a daily basis, the Court finds the ALJ properly considered this

portion of Dr. Noia’s opinion. (Dkt. No. 9 at 17.) The ALJ indicated she afforded no weight to

this portion of Dr. Noia’s opinion, choosing instead to limit Plaintiff to a low-stress-job which

the ALJ concluded adequately accounted for the concerns expressed by Dr. Noia regarding

Plaintiff’s limitations in her ability to deal with stress. (T. 27.) Moreover, the ALJ was tasked

with the responsibility of reviewing all the evidence before her, resolving any inconsistencies

therein, and making a determination consistent with the evidence as a whole. See Bliss v. Colvin,

13-CV-1086 (GLS/CFH), 2015 WL 457643, at *7 (N.D.N.Y. Feb. 3, 2015) (“It is the ALJ’s sole


                                                 11
responsibility to weigh all medical evidence and resolve material conflicts where sufficient

evidence provides for such.”); Petell v. Comm’r of Soc. Sec., 12-CV-1596 (LEK/CFH), 2014 WL

1123477, at *10 (N.D.N.Y. Mar. 21, 2014) (“It is the ALJ’s sole responsibility to weigh all

medical evidence and resolve material conflicts where sufficient evidence provides for such.”);

see also Quinn v. Colvin, 199 F. Supp. 3d 692, 712 (W.D.N.Y. 2016) (“‘Although [an] ALJ’s

conclusion may not perfectly correspond with any of the opinions of medical sources cited in his

decision, he [is] entitled to weigh all of the evidence available to make an RFC finding that [is]

consistent with the record as a whole.’”) (quoting Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir.

2013)); West v. Comm’r of Soc. Sec., 15-CV-1042 (GTS/WBC), 2016 WL 6833060, at *5

(N.D.N.Y. Oct. 18, 2016), Report and Recommendation adopted by 2016 WL 6833995

(N.D.N.Y. Nov. 18, 2016) (citing Matta, 508 F. App’x at 56). Rather than substitute her own

opinion for those of Dr. Noia and Dr. Leontieva, the Court finds the ALJ properly considered the

various opinions of record and adequately explained the weights afforded to each of those

opinions. (Dkt. No. 9 at 14-15.)

       For the reasons outlined above, the Court finds the ALJ’s analysis of the medical

opinions and the resulting RFC are supported by substantial evidence.

       B.      The ALJ Did Not Fail in Her Duty to Develop the Record

       Although the claimant has the general burden of proving that he or she has a disability

within the meaning of the Social Security Act, “the ALJ generally has an affirmative obligation

to develop the administrative record” due to the non-adversarial nature of a hearing on disability

benefits. Burgess, 537 F.3d at 128 (quoting Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)

(citing Draegert v. Barnhart, 311 F.3d 468, 472 (2d Cir. 2002), Butts v. Barnhart, 388 F.3d 77,

383 (2d Cir. 2004), Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000))). “‘It is the ALJ’s duty to


                                                12
investigate and develop the facts and develop the arguments both for and against the granting of

benefits.’” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Lamay v. Comm’r of

Soc. Sec., 562 F.3d 503, 508-09 (2d Cir. 2009)). An “ALJ must make every reasonable effort to

help [the claimant] obtain medical reports from the claimant’s medical sources so long as

permission is granted to request such reports.” Hart v. Comm’r, 07-CV-1270 (DNH), 2010 WL

2817479, at *5 (N.D.N.Y. July 16, 2010) (quoting 20 C.F.R. § 404.1512(d)) (internal quotation

marks omitted).

       “Where there are no obvious gaps in the administrative record, and where the ALJ

already possesses a ‘complete medical history,’ the ALJ is under no obligation to seek additional

information in advance of rejecting a benefits claim.” Rosa v. Callahan, 168 F.3d 72, 79 n. 5 (2d

Cir. 1999) (citing Perez v. Chater, 77 F.3d 41, 48 (2d Cir. 1996)). Further, there is no obligation

to re-contact a treating physician where the evidence of record is “adequate to permit the ALJ to

make a disability determination.” Carvey v. Astrue, 380 F. App’x 50, 53 (2d Cir. 2010) (citing

Perez, 77 F.3d at 47-48); see also 20 C.F.R. § 404.1520b (indicating that the Commissioner may

re-contact a treating physician “[i]f the evidence is consistent, but we have insufficient evidence

to determine whether you are disabled, or if after weighing the evidence we determine we cannot

reach a conclusion about whether you are disabled”).

       “When a claimant properly waives his right to counsel and proceeds pro se, the ALJ’s

duties are ‘heightened.’” Moran, 569 F.3d at 112 (quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d

Cir. 1990)). “The ALJ must ‘adequately protect a pro se claimant’s rights by ensuring that all of

the relevant facts are sufficiently developed and considered’ and by ‘scrupulously and

conscientiously probing into, inquiring of, and exploring for all the relevant facts.’” Moran, 569

F.3d at 112 (quoting Cruz, 912 F.2d at 11). “And when a claimant appears pro se and is


                                                13
otherwise impaired, we must ‘make a searching investigation of the record to make certain that

the claimant’s rights have been adequately protected.’” Id.

       Plaintiff contends the ALJ failed in her duty to develop the record by not recontacting Dr.

Leontieva or Dr. Noia to resolve inconsistencies in their opinions and by not obtaining evidence

to support the conclusion that if Plaintiff could perform basic work demands, she had the ability

to do so on a regular basis. (Dkt. No. 9 at 16-17.) The Court disagrees.

       The ALJ fulfilled her duty to develop the record by discussing Plaintiff’s medical care

and potential treatment records with Plaintiff at the August 2016 administrative hearing,

requesting additional treatment records, and entering those treatment records into the

administrative record. (T. 43.) At the hearing, the ALJ inquired as to where Plaintiff was

seeking medical care so she could get those treatment records. Id. The ALJ then indicated that

she would get treatment records from Upstate and Hutchings and also had Plaintiff sign a

medical authorization to allow the ALJ to do so. Id. Further, the record indicates the ALJ

secured additional evidence that she entered into the record and proffered to Plaintiff. (T. 472-

75, 665-715.)

       The ALJ was not required to recontact either Dr. Noia or Dr. Leontieva where, as here,

the evidence of record was adequate to permit the ALJ to make a disability determination.

Carvey, 380 F. App’x at 53 (citing Perez, 77 F.3d at 47-48); see also 20 C.F.R. § 404.1520b.

Again, it was within the ALJ’s purview to review the opinions of record and weigh them

accordingly along with Plaintiff’s testimony, reports, and treatment history to determine her

RFC. Bliss, 2015 WL 457643, at *7; Petell, 2014 WL 1123477, at *10. Further, the Court will

not now reweigh that evidence which was before the ALJ. See Warren v. Comm’r of Soc. Sec.,

15-CV-1185 (GTS/WBC), 2016 WL 7223338, at *9 (N.D.N.Y. Nov. 18, 2016) (“When applying


                                                14
the substantial evidence test to a finding that a plaintiff was not disabled, the Court ‘will not

reweigh the evidence presented at the administrative hearing . . . . [Rather], [a]bsent an error of

law by the Secretary, [a] court must affirm her decision if there is substantial evidence [in the

record] to support it.’”), Report and Recommendation adopted by 2016 WL 7238947 (N.D.N.Y.

Dec. 13, 2016) (quoting Lefford v. McCall, 916 F. Supp. 150, 155 (N.D.N.Y. 1996)); Vincent v.

Shalala, 830 F. Supp. 126, 133 (N.D.N.Y. 1993) (“[I]t is not the function of the reviewing court

to reweigh the evidence.”) (citing Carroll v. Sec’y of Health & Human Services, 705 F.2d 638,

642 (2d Cir. 1983)); Lewis v. Colvin, 122 F. Supp. 3d 1, 7 (N.D.N.Y. 2015) (noting that it is not

the role of a court to “re-weigh evidence” because “a reviewing court ‘defers to the

Commissioner’s resolution of conflicting evidence’ where that resolution is supported by

substantial evidence”) (quoting Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012);

citing Lamay, 562 F.3d at 507). The Court finds that the ALJ’s overall decision indicates careful

consideration of Plaintiff’s RFC and the evidence of record.

       Accordingly, the Court finds the ALJ fulfilled her duty to develop the record.

       C.      Substantial Evidence Supports the ALJ’s Credibility Determination

       In determining whether a claimant is disabled, the ALJ must also make a determination

as to the credibility of the claimant’s allegations. “An administrative law judge may properly

reject claims of severe, disabling pain after weighing the objective medical evidence in the

record, the claimant’s demeanor, and other indicia of credibility, but must set forth his or her

reasons with sufficient specificity to enable us to decide whether the determination is supported

by substantial evidence.” Schlichting v. Astrue, 11 F. Supp. 3d 190, 205 (N.D.N.Y. 2012)

(quoting Lewis v. Apfel, 62 F. Supp. 2d 648, 651 (N.D.N.Y. 1999)). The Second Circuit

recognizes that “[i]t is the function of the [Commissioner], not [reviewing courts], to resolve


                                                  15
evidentiary conflicts and to appraise the credibility of witnesses, including the claimant,” and

that, “[i]f there is substantial evidence in the record to support the Commissioner’s findings, ‘the

court must uphold the ALJ’s decision to discount a claimant’s subjective complaints of pain.’”

Schlichting, 11 F. Supp. 3d at 206 (quoting Carroll, 705 F.2d at 642; Aponte v. Sec’y, Dep’t of

Health and Human Servs., 728 F.2d 588, 591 (2d Cir. 1984)). Due to the fact that the ALJ has

the benefit of directly observing a claimant’s demeanor and “other indicia of credibility,” the

ALJ’s credibility assessment is generally entitled to deference. Weather v. Astrue, 32 F. Supp.

3d 363, 371 (N.D.N.Y. 2012) (citing Tejada v. Apfel, 167 F.3d 770, 776 (2d Cir. 1999)).

       Here, the ALJ found Plaintiff’s statements concerning the intensity, persistence, and

limiting effects of her symptoms were not entirely consistent with the medical evidence and

other evidence in the record. (T. 25.) Plaintiff argues the ALJ’s credibility determination is not

supported by substantial evidence and contends the medical evidence supports her limited daily

activities. (Dkt. No. 9 at 17-19.) Again, the Court disagrees.

       The ALJ stated in her decision that she considered all symptoms and the extent to which

these symptoms could reasonably be accepted as consistent with the objective medical evidence

and other evidence based on the requirements of 20 C.F.R. §§ 404.1529 and 416.929 and SSRs

96-4p and 16-3p. (T. 21.) Further, the ALJ’s overall decision indicates she adequately

considered the evidence of record including Plaintiff’s testimony, her medical treatment, and the

medical opinions of record in determining Plaintiff’s credibility. (T. 21-27.)

       More importantly, the ALJ provided sufficient specific reasons for her credibility

determination including her indications that Plaintiff’s activities of daily living did not support

her complaints of disability and that Plaintiff was able to work for many years at substantial

gainful activity levels despite her PTSD. (T. 25, 44-45, 52, 345-46.) For example, the ALJ


                                                 16
recounted how Plaintiff reported that she feels good on most days, walks a lot, and interacts with

Bosnians. (T. 25, 582-640.) The ALJ also stated Plaintiff’s English was noted to have improved

in December 2014. (T. 25, 601.) Finally, the ALJ noted Plaintiff reported to her mental health

provider in September and November 2015 that she lived in an apartment with her daughter, kept

house for both herself and her daughter, and socialized with some friends where she was living.

(T. 25, 632, 638.) The multiple reasons and detailed analysis provided by the ALJ in her

decision indicate adequate consideration of Plaintiff’s credibility.

          Therefore, the Court finds the ALJ’s credibility determination is supported by substantial

evidence.

          D.     Substantial Evidence Supports the ALJ’s Step Five Finding

          The burden shifts to the Commissioner at Step Five “to show there is other work that [the

claimant] can perform.” McIntyre, 758 F.3d at 150 (quoting Brault v. Soc. Sec. Admin., 683 F.3d

443, 445 (2d Cir. 2012)). “An ALJ may rely on a vocational expert’s testimony regarding a

hypothetical [question] as long as ‘there is substantial record evidence to support the

assumption[s] upon which the vocational expert based his opinion’ [and]. . . [the hypothetical

question] accurately reflect[s] the limitations and capabilities of the claimant involved.”

McIntyre, 758 F.3d at 151 (quoting Dumas v. Schweiker, 712 F.2d 1545, 1553-54 (2d Cir. 1983);

citing Aubeuf v. Schweiker, 649 F.2d 107, 114 (2d Cir. 1981)). If a hypothetical question does

not include all of a claimant’s impairments, limitations, and restrictions, or is otherwise

inadequate, a vocational expert’s response cannot constitute substantial evidence to support a

conclusion of no disability.” Pardee v. Astrue, 631 F. Supp. 2d 200, 211 (N.D.N.Y. July 7,

2009) (citing Melligan v. Chater, 94-CV-0944, 1996 WL 1015417, at *8 (W.D.N.Y. Nov. 14,

1996)).


                                                  17
       After determining the RFC, the ALJ found Plaintiff is unable to perform any past relevant

work based on the VE testimony. (T. 27-28, 53-57.) The ALJ then found Plaintiff could

perform other jobs existing in significant numbers in the national economy including counter

supply worker, day worker, and laundry worker, again based on the VE testimony. (T. 28-30,

53-57.) Plaintiff argues the VE’s testimony indicating Plaintiff can perform work as a counter

supply worker, day worker, or laundry worker conflicts with the Dictionary of Occupational

Titles 3 (“DOT”) because these jobs require a reasoning level of 2, which involves more abilities

than could be performed by someone limited to simple, unskilled tasks as indicated in Plaintiff’s

RFC. (Dkt. No. 9 at 11-12.) The Court finds this argument unpersuasive.

       “[A] reasoning level of 2 is defined as an ability to ‘apply commonsense understanding to

carry out detailed but uninvolved written or oral instructions’ and to ‘deal with problems

involving few concrete variables in or from standardized situations.’” Clark v. Colvin, 14-CV-

0073 (TJM/TWD), 2015 WL 1446937, at *10 (N.D.N.Y. Mar. 23, 2015) (quoting DOT,

Appendix C). Further, “[r]eviewing courts have held that jobs with DOT reasoning levels of two

or three are compatible with limitations to simple and low stress work.” Holland v. Comm’r of

Soc. Sec., 14-CV-1327 (GTS), 2016 WL 482063, at *10 (N.D.N.Y. Feb. 4, 2016) (citing

Reynolds v. Comm’r, 11-CV-0778 (NPM), 2012 WL 2050410, at *6 (N.D.N.Y. June 6, 2012);

Jones-Reid v. Astrue, 934 F. Supp. 2d 381, 408-09 (D. Conn. 2012), aff’d, 515 F. App’x 32 (2d

Cir. 2013); Cross v. Astrue, 08-CV-0425 (VEB), 2009 WL 3790177, at *8 (N.D.N.Y. Nov. 12,

2009)). Thus, the Court finds a DOT reasoning level of 2 is not inconsistent with Plaintiff’s RFC

and there was no conflict between the DOT and the VE’s testimony regarding the reasoning level




3
       DICTIONARY OF OCCUPATIONAL TITLES (U.S. Dep’t of Labor, 4th Ed., rev. 1991).
                                         18
required of the jobs identified by the VE. The ALJ properly relied on the VE’s testimony in

determining that Plaintiff could perform other work in the national economy.

       Therefore, the Court finds the ALJ’s Step Five finding is supported by substantial

evidence.

IV.    CONCLUSION

       In light of the foregoing, the Court finds the ALJ’s decision was based upon correct legal

standards, and substantial evidence supports her determination that Plaintiff was not under a

disability within the meaning of the SSA. 20 C.F.R. §404.1520(g).

       ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 9) is

DENIED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 12) is

GRANTED; and it is further

       ORDERED that Defendant’s decision denying Plaintiff disability benefits is

AFFIRMED, and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.



Dated: February 6, 2019
       Syracuse, New York




                                               19
